Title: From James Madison to Anthony Merry, 6 May 1806
From: Madison, James
To: Merry, Anthony


                    
                        Sir,
                        Department of State May 6th. 1806
                    
                    The Misconduct of several British Ships of War, near the Harbour of New York, particularly the Leander, by a Ball from which an American Seaman on board a Coasting Vessel within the Jurisdiction of the United States, lost his Life, having been made the Subject of a Conversation with which you favored me a few Days ago, I take the Liberty of inclosing you a Copy of a Letter to the Mayor of New York from Captain Whitby, the Officer commanding the Leander, and also of his Orders to Lieutenant Cowen the Bearer of it. I will not, Sir, anticipate the Reflections which the Tenor and Tone of the Letter and Order cannot fail to suggest, further than merely to observe, that, in avowing an unlawful Purpose in the Act from which the Homicide happene⟨d⟩ the British Officer is evidently guilty of a Crime, which justifies the United State⟨s⟩ in expecting, that to the Animadversion on the other Offenders dictated by a just Respect to

the Rights of the United States, and their friendly Relatio⟨ns⟩ with Great Britain, will be added eithe⟨r⟩ a Delivery of Captain Whitby, to be punished under the Authority of the United States, or a Substitution of the requisite Punishment, by the Authority of his own Government. In this Light⟨,⟩ Sir, the President flatters himself the Subject will be viewed, and that by rendering this reasonable Satisfaction an Accident, so melancholy in itself, will be made an Occasion of strengthening the Friendship and mutual Confidence which ought to be cherished between the Two Nations. I have the Honor to be &c
                    
                        (signed) James Madison
                    
                